Citation Nr: 0828085	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for right eye retinitis with cataract and no light 
perception.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from December 1940 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the veteran's claim of 
entitlement to a disability rating greater than 40 percent 
for right eye retinitis with cataract and no light 
perception.  The veteran disagreed with this decision in 
August 2003.  He perfected a timely appeal in January 2004.

In June 2006, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).  The 
veteran's appeal remains advanced on the docket.  

In July 2006, the Board denied the veteran's claim of 
entitlement to a disability rating greater than 40 percent 
for right eye retinitis with cataract and no light 
perception.  The veteran timely appealed to the United States 
Court of Appeals for Veterans Claims (Court) and, in March 
2008, the Court remanded the veteran's appeal pursuant to a 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the Joint Motion for Remand (Joint Motion), both parties 
noted deficiencies in the VCAA notice which had been provided 
to the veteran.  Specifically, both parties noted that, in 
the August 2004 VCAA notice letter, although the veteran's 
appeal included an increased rating claim for a right eye 
disability, VA had informed the veteran incorrectly that it 
was working on his appeal for a "left eye vision 
condition."  Confusingly, the Joint Motion refers to the 
original VCAA letter dated in August 2002 when, in fact, the 
letter referred to is dated in August 2004.  Both parties 
also noted in the Joint Motion that the November 2004 VCAA 
notice letter, although referring to the correct eye, had not 
informed the veteran that he could submit evidence showing 
that the disability in his nonservice-connected left eye had 
increased in severity.  Given these errors in the VCAA notice 
provided to the veteran, both parties requested remand in the 
Joint Motion.  Because the Board is bound by the Court's 
March 2008 Order granting the Joint Motion, a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claim of entitlement to a disability 
rating greater than 40 percent for right 
eye retinitis with cataract and no light 
perception.  A copy of the notice letter 
must be included in the claims file.

2.  After completion of the foregoing, 
readjudicate the claim of entitlement to a 
disability rating greater than 40 percent 
for right eye retinitis with cataract and 
no light perception.  If the benefit 
sought on appeal remains denied, the 
veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

